Citation Nr: 0312435	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  93-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to July 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1991 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO denied 
entitlement to service connection for a nervous disorder.  
The veteran and his wife testified before a hearing officer 
at the RO in March 1993, and the Board remanded the case to 
the RO for development in October 1995, March 1998, and 
December 2000.  The case has been returned to the Board and 
is ready for appellate review.  A January 2003 letter from 
the veteran requesting additional time to submit information 
was received at the Board in May 2003.  In view of the 
favorable action taken further delay for submissions from the 
veteran is not considered necessary.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and developed all 
evidence necessary for the equitable disposition of the 
claim.   

2.  Competent medical evidence relates the veteran's current 
psychiatric disability, variously diagnosed as bipolar 
disorder and anxiety disorder, to his military service.  


CONCLUSION OF LAW

The veteran's current psychiatric disability, variously 
diagnosed as bipolar disorder and anxiety disorder, was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in August 1991 and supplemental statements of the case 
in August 1996, August 1997, April 2000, July 2000 and 
December 2002.  In those documents, the RO informed the 
veteran that it had reviewed service medical records, VA 
examination reports and VA medical records in conjunction 
with his claims.  In those documents, the RO also notified 
the veteran of the requirements for direct service connection 
as well as service connection on a presumptive basis for 
psychoses.  In a letter dated in October 2001, the RO told 
the veteran about the VCAA and notified him that he should 
identify the names and addresses of health care providers who 
had treated him for his claimed disability and notified him 
that VA would attempt to obtain those records but that it was 
still his responsibility to make sure the records were 
received by VA.  In the December 2002 supplemental statement 
of the case, the RO outlined the provisions of the VCAA in 
detail.  In view of the decision in this case, the Board is 
satisfied that the veteran has been adequately advised what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As to the duty to assist, the RO arranged for psychiatric 
examination of the veteran and obtained medical opinions in 
conjunction with the claim.  In addition, the RO obtained the 
veteran's service medial records, VA outpatient records and 
some of the private medical records identified by the 
veteran.  In support of his claim, the veteran has submitted 
VA treatment records as well as private treatment records and 
statements form private psychiatrists and psychologists.  In 
addition, the veteran and his wife testified at a hearing at 
the RO in March 1993.  Further, the veteran and his 
representative have provided written argument in conjunction 
with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no further assistance is required to substantiate 
his claim.  



Law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The 
mere fact of an in-service injury is not enough; there must 
be chronic disability resulting from that injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including psychoses, if 
such is shown to have been manifest to a compensable degree 
within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Background and analysis

The veteran contends that his current psychiatric disability 
started in service, and he has stated and testified that he 
often felt depressed and nervous during service.  He 
testified at the March 1993 hearing that on one occasion in 
service he sought treatment at the urging of a friend and was 
treated for nervousness.  He testified that he was on board 
ship at the time and was given medication and was kept in 
sickbay for three days.  He also testified that although he 
received no other treatment for nervousness in service, he 
received treatment for physical injuries after three men 
assaulted him while he was on liberty.  He testified that 
ever since that incident he had had nightmares of someone 
coming after him with a weapon, like a gun or a knife, and 
trying to kill him.  

The veteran's service medical records show that at service 
entrance in June 1956, he denied a history of nervous trouble 
of any sort, and on psychiatric evaluation, he was found to 
be clinically normal.  Sick call treatment records show that 
in April 1957 he complained of nervousness and was treated 
with Equanil.  The treatment record does not show the 
disposition at that time, i.e., whether the veteran was or 
was not immediately returned to duty.  A later entry, dated 
in December 1957 shows that the veteran was treated with 
aspirin with codeine and hot soaks for complaints of chest 
pain and right and left mandible pain after having been 
"jumped" the previous night.  At the veteran's separation 
examination in June 1956, the veteran was evaluated as 
psychiatrically normal.  

The veteran asserts that he has current psychiatric 
disability related to his feelings of being depressed and 
nervous in service as well as his nightmares in service.  On 
review of the entire record, the Board concludes that the 
weight of the evidence is at least in equipoise on this 
matter, warranting a grant of service connection for the 
veteran's current psychiatric disability, variously diagnosed 
as bipolar disorder and anxiety disorder.  In this regard, 
the veteran's service medical records do document treatment 
of nervousness on one occasion and although they do not 
confirm that the veteran remained in sickbay for three days, 
they are not inconsistent with such a finding as the record 
entry does not indicate that the disposition was immediate 
return to duty.  The records further confirm that the veteran 
was assaulted while in service as the veteran was treated for 
physical complaints after he was "jumped."  Further, they 
indicate that the injuries were of sufficient severity to 
warrant skull X-rays in January 1958.  

A November 1992 notarized statement from the veteran's former 
brother-in-law corroborates the veteran's assertions 
pertaining to the onset of his feelings of depression and 
nervousness in service.  The brother-in-law, who knew the 
veteran before, during and after service stated that before 
service the veteran was a fun-loving and free-spirited type 
of person, but that during service he and other family 
members noticed a big difference in the veteran's attitude 
when they saw him while he was on leave.  The brother-in-law 
said that the veteran had become depressed and moody and not 
the same person.  The Board further notes that the veteran's 
current contentions regarding his feelings in service are 
consistent with history he provided at a psychiatric 
evaluation by Donald S. Patterson, M.D., in May 1975 in 
conjunction with his application for Social Security 
disability benefits.  At that time the veteran reported that 
he was depressed quite often during service, but was not seen 
by a military psychiatrist and did not mention the feelings 
of depression to a chaplain.  He also reported that three men 
assaulted him while he was on liberty and that he believed 
his depressions had been more severe since then.  

The earliest available post-service medical records 
pertaining to the veteran's claim are clinical records from 
Palo Alto-Stanford Medical Center showing that in October 
1966 the veteran was diagnosed as having psychoneurosis, 
chronic anxiety state with conversion reaction.  In a 
November 1966 entry, the physician noted that the veteran had 
a long-standing history of neurotic behavior and that his 
present symptoms represented a continuation of that behavior.  
Valium was prescribed, and further psychiatric consultation 
was recommended.  

The Board notes that the veteran has referred to earlier 
post-service psychiatric treatment beginning with having been 
seen by a neuropsychiatrist, Dr. Henry Colony, in 1960 and 
1961.  At the March 1993 hearing the veteran testified that 
Dr. Colony had died, but that at VA's request he had provided 
Dr. Colony's name and address in 1975 in conjunction with 
another claim, but VA had made no attempt to obtain Dr. 
Colony's records at that time when they more likely would 
have been available.  In any event, reports and clinical 
records from other physicians show that the veteran has for 
many years, including in records long-predating the current 
claim, given a history of treatment by Dr. Colony in the 1960 
- 1961 period, and having received a diagnosis of 
schizophrenia and treatment with Thorazine at that time.  At 
the March 1993 hearing, the veteran testified that he had to 
be off work at that time and when he returned to work Dr. 
Colony wrote a note that he had schizophrenia.  The veteran 
testified that at that time he did not know what that meant 
and that when he found out, he was very embarrassed to take 
that note back to work.  

Additionally, although the veteran has reported other medical 
treatment for his psychiatric symptoms between the time he 
saw Dr. Colony and the time he was seen at the Palo Alto-
Stanford Medical Center, there are no records in the file 
that document this.  The Palo Alto-Stanford Medical Center 
records do state that the veteran's complaints had responded 
transiently to Librium, Vitamin B12 and Valium, only to 
recur, which, in the Board's judgment, indicates at least 
some treatment between the time the veteran was reportedly 
treated with Thorazine and late 1966.  

In Dr. Patterson's May 1975 letter, he noted that the veteran 
had been referred to a psychiatrist in 1971 because of having 
taken an overdose of Valium or Librium, which had been 
prescribed for him.  Further, from January to March 1973 he 
had been in a day care program following a 2 to 3 week 
hospitalization during which he was placed on antidepressant 
medication.  Records from Santa Barbara Cottage Hospital show 
the veteran was admitted on an emergent basis due to an acute 
suicidal state in September 1975.  He was noted to have a 
fairly long history of major psychiatric difficulties and to 
be in treatment with a Dr. Anthony Lapolla.  He was 
discharged in October 1975 with a diagnosis of depressive 
neurosis.  At a psychiatric evaluation conducted by Jesse R. 
Freeland, M.D., in March 1976, the veteran described frequent 
bouts of depression and suicide attempts as well as 'spells' 
for many years, with prodromal scotomata and evident 
unconsciousness.  The veteran recalled feeling very depressed 
as a child and said his mother was a very nervous person.  He 
said he was discharged from the navy because of depression.  
The veteran also reported that 15 years before the March 1976 
examination he saw Dr. Colony in Oakland and was given 
Thorazine.  After examination, Dr. Freeland stated that a 
speculative diagnosis would be that of an affective type of 
schizophrenia with an ictal and possibly a psychomotor 
component.  

In various letters, Anthony Lapolla, M.D., has stated that he 
first treated the veteran in 1972 or 1973 through the Santa 
Barbara Mental Health Service and that the veteran came with 
a diagnosis of schizophrenia.  In an April 1991 letter, Dr. 
Lapolla outlined the history of his treatment of the veteran 
since the early 1970s.  He described the veteran's symptoms 
and explained his rationale for diagnosing the veteran as 
having manic-depressive illness.  He noted that family 
history indicated that several members of the veteran's 
family, on his mother's side, suffered from depression of a 
severe type.  Dr. Lapolla noted that the veteran's adjustment 
to military service was poor and that the veteran claimed he 
was frequently depressed and could not adjust to the 
"controlled" life of the Navy.  In the April 1991 letter 
Dr. Lapolla said it was his opinion that since an early age 
the veteran had a mental illness, which became worse before 
joining the Navy.  Dr. Lapolla said it culminated during the 
veteran's enlistment so that he was unable to make an 
adjustment.  

The record shows that in November 1991,with release from the 
veteran, Dr. Lapolla requested copies of the veteran's 
service medical records.  Later, in a letter dated in 
February 1993, Dr. Lapolla stated that the veteran's manic-
depressive illness became manifest after he enlisted in the 
Navy, while aboard ship.  Dr. Lapolla stated that much of the 
veteran's behavior was part of this and his emotional 
reaction to incidents he encountered.  

VA outpatient records document treatment of the veteran at 
mental health clinics from the early 1980s.  Treatment 
records show complaints of depression, paranoid delusions, 
hallucinations, ideas of reference and bad dreams and include 
diagnoses of manic-depressive illness and schizophrenia at 
various times.  Medication was prescribed on a continuing 
basis.  

Following Dr. Lapolla's retirement in 1993, the veteran 
received treatment from private psychiatrists, T. Tice, M.D., 
and Richard M. Deamer, M.D, with continuing follow-up for 
psychiatric medications from a VA clinic.  At a VA mental 
health clinic evaluation in May 1993, the veteran stated that 
he had high and low mood swings, with the low moods 
predominating.  He also said that he had had auditory 
hallucinations with his depressive episodes.  He reported 
that his mood swings started when he was 18 to 19 years old.  
Various clinical records over the period from 1993 to 1999 
show that the veteran's complaints included tenseness, 
wanting to withdraw, panic attacks and anxiety dreams about 4 
times a week in which he said he seemed to be chased and was 
scared.  He also complained of periods of feeling depressed 
and periods of feeling anxious.  Medications continued to be 
prescribed and the diagnosis was bipolar disorder.  

Clinical records from Dr. Tice show that in May 1995 he 
described the veteran as a manic depressive since age 18 who 
wanted psychiatric therapy and possibly medication.  At that 
time the veteran reported that he was on an aircraft carrier 
in service and would feel depressed for about 2 weeks 
followed by mania for 4 to 7 days.  He also gave a history of 
having been unconscious for a few minutes when he was mugged 
at age 19 years.  After examination, the impression was rule 
out bipolar disorder with rapid cycling and rule out 
schizoaffective disorder.  In July 1995, the Dr. Tice's 
assessment was schizoaffective disorder, bipolar type with 
rapid cycling.  

In multiple letters dated from 1993 to 2001, Eva A. Turner, 
M.A., has reported that she worked with Dr. Lapolla from the 
early 1970s until his retirement in 1993 and that she was 
part of the team that handled the veteran's case when he 
received treatment from Santa Barbara County Mental Health 
Services and continued seeing the veteran after she and Dr. 
Lapolla started in private practice together by 1976.  In a 
November 1999 letter, she stated that the veteran's diagnosis 
was clearly post-traumatic stress syndrome superimposed on a 
bipolar disorder, which she said meant that his depressive 
periods were often gravely aggravated by extreme anxiety.  
She said that the veteran continued to suffer flashbacks from 
his navy experience and had periods when his depression 
became morbidly severe.  In other letters she stated that the 
veteran had long, broad mood swings tending toward the 
"down-side" of the spectrum and that these were accompanied 
by agitated anxiety.  She said that in therapy the veteran 
had associated these feelings with his experiences in the 
navy.  Ms. Turner noted there were familial and personal 
features in the veteran's history that represented tendencies 
toward this kind of symptomology, but she said his first 
manifestations apparently occurred while he was in the navy.  
In her most recent letter, which is dated in December 2001, 
Ms. Turner emphasized the veteran's personal experience in 
the navy, mostly his feeling singled out, ganged up on, 
teased and tormented by his shipmates, elicited his first 
major psychiatric breakdown and had a lasting traumatic 
effect on him.  

Others who have treated the veteran have also associated the 
veteran's psychiatric disability with his military service.  
For example, records from the psychiatrist, Dr. Deamer, show 
that he treated the veteran during the period from November 
1996 to August 2001.  In March 1997, Dr. Deamer noted that 
the veteran reported the he first experience pressured 
speech, euphoric/grandiose mood and racing thoughts while he 
was on an aircraft carrier in the navy, and it was at this 
time that he was given Equanil, which the veteran said gave 
him some relief.  He reported recurrent episodes of rapidly 
fluctuating mood status ever since.  Dr. Deamer's diagnostic 
impression reported in March 1997 was bipolar disorder, 
mixed.  In a clinical entry dated in October 1999, Dr. Deamer 
noted that the veteran told him about a beating he received 
in service while on shore duty and about some sort of 
physical altercation he had with one of his buddies while on 
a ship.  In a letter dated in October 1999, Dr. Deamer stated 
that the veteran continued to suffer from bipolar disorder 
and there were features of his clinical situation consistent 
with PTSD.  Dr. Deamer said it was a condition the veteran 
experienced on active duty with the navy, and from which he 
continued to suffer.  

In addition to treatment from various psychiatrists, another 
psychologist, Kent L. Coleman, Ph.D., also saw the veteran, 
starting in 1995.  In a letter dated in November 1999, Dr. 
Coleman said that based on clinical information garnered from 
interview, it appeared likely that the veteran's manic-
depressive disorder, chronic bipolar disorder, developed 
during his enlistment in the navy and that he had suffered 
from that condition ever since.  

In a letter dated in June 2000, Dr. Coleman said that at the 
veteran's request he had done a chart review and reviewed 
prior medical records, including the veteran's service 
medical records.  Dr. Coleman stated that at his initial 
meeting with the veteran in mid-1995 the veteran described 
having highs and lows since the 1950s but said he did not 
know what they were for a long period of time.  Dr. Coleman 
said the veteran described the onset as being prior to his 
visit to sickbay in April 1957 where the sick call treatment 
record described the complaint of nervousness and the veteran 
was given Equanil.  Dr. Coleman noted that Equanil is the 
brand name for meprobamate, which is indicated for the 
management of anxiety disorders or for the short-term relief 
of the symptoms of anxiety.  Dr. Coleman indicated that he 
also reviewed post-service clinical records and professional 
opinions of several clinicians and stated that he felt 
comfortable in noting that the veteran's mental illness had 
been long-standing, with all likelihood being manifested 
during his years of military service.  In support of his 
opinion, Dr. Coleman noted the mean age of onset for a first 
manic episode was in the early 20s and Dr. Lapolla's mention 
of prodromal signs prior to enlistment, which Dr. Coleman 
said was supportive of the view that the veteran's manic 
depressive illness symptoms became manifest during his 
military service.  

Evidence against the veteran's claims comes from opinions by 
two psychiatrists, Albert Shnaider, M.D., and Reynaldo 
Abejuela, M.D.  In a report dated in February 2000, Dr. 
Shnaider stated that he interviewed the veteran and reviewed 
medical records, including the veteran's service medical 
records, provided by VA.  After examination, the Axis I 
diagnoses were bipolar disorder, depressed, and panic attack 
disorder with agoraphobia.  Dr. Shnaider stated that medical 
logs from the navy do not contain any mental health 
complaints or treatment records and that the medical records 
do not reveal any significant psychiatric impairments or 
complaints prior to the late 1960s.  He said he thus believed 
that the date of onset of the veteran's emotional instability 
was in the late 1960s to early 1970s.  He stated that he 
believed it less likely [than not] that the veteran's 
psychiatric disorders were related to his military service.  
Dr. Shnaider said he based this conclusion on the fact that 
there were no significant psychiatric treatments rendered or 
complaints documented while the veteran was in the service.  

Dr. Shnaider noted that he had been requested to consider 
reports by Ms. Eva Turner and Dr. Lapolla.  Dr. Shnaider said 
he found no report from Ms. Turner.  Dr. Shnaider referred to 
an April 1991 letter from Dr. Lapolla, but he did not mention 
Dr. Lapolla's February 1993 letter in which he stated that 
the veteran's illness became manifest in service.  Further, 
the Board notes that in his report Dr. Shnaider stated that 
records he reviewed included treatment records from Santa 
Barbara County Mental Health dated between 1983 and 1987 and 
an evaluation from Santa Barbara County Mental Health dated 
October 31, 1986.  The Board observes that while the record 
includes VA outpatient records dated between 1982 and 1987, 
including the report of an October 31, 1986, VA mental health 
clinic diagnostic and disposition conference, the Board finds 
no indication of the existence of records from Santa Barbara 
County Mental Health for the same period.  

In a report dated in March 2003, Dr. Abejuela stated that he 
had not seen the veteran, but that his report was a review of 
records to reconcile the findings and provide an opinion.  
Dr. Abejuela referred to Dr. Shnaider's February 2000 report.  
As did Dr. Shnaider, Dr. Abejuela referred to Santa Barbara 
County Mental Health treatment records and an evaluation 
report dated in the 1980s.  Dr. Abejuela said that he 
concurred with Dr. Shnaider that the etiology or nature of 
the veteran's mental illness was idiopathic, which he said 
meant they did not know what caused the veteran's bipolar 
disorder.  Dr. Abejuela also said that he concurred with Dr. 
Shnaider that based on medical records and pertinent medical 
evidence, they could only provide a range from the late 1960s 
to the early 1970s regarding the date of onset for the 
veteran's emotional instability.  Dr. Abejuela said that 
based on the medical evidence and records he had reviewed, 
including Dr. Shnaider's report, he concurred with Dr. 
Shnaider that it is less likely [than not] that the veteran's 
psychiatric disorders are related to his military service.  
He said the justification for this conclusion was that there 
was no significant psychiatric treatment rendered nor were 
there documented complaints while the veteran was in the 
navy.  

In a follow-up report dated in July 2002, Dr. Shnaider said 
he had been asked to review his previous report and the prior 
report prepared by Dr. Abejuela and render an opinion as to 
the etiology and date of onset of the veteran's diagnosed 
psychiatric disorders, whether it is as likely as not that 
his diagnosed disorder is related to his military service.  
In his July 2002 report, Dr. Shnaider noted that he had 
earlier opined that there was insufficient evidence to 
conclude that the veteran's current psychiatric diagnoses 
began or were caused by military service.  

In his July 2002 report, Dr. Shnaider provided a discussion 
and then stated that he continued to believe that the 
veteran's current bipolar disorder and panic attack disorder 
was unlikely related to his military service.  In the 
discussion, Dr. Shnaider stated that he had reviewed Dr. 
Coleman's June 2000 report.  Dr. Shnaider stated that Dr. 
Coleman mentioned that the patient has been experiencing 
"depressive symptoms" since the fifties, but other than by 
the veteran's own reporting of the timing of his symptoms did 
not cite any specific medical records to substantiate the 
veteran's complaints.  In this regard, the Board's review of 
Dr. Coleman's report shows that he stated "[a]t the initial 
session, we discussed how he had been manifesting "manic 
depressive" symptoms since the 1950s, however he did not 
know what they were for a long period of time.  He described 
these highs and lows and just not being able to cope or 
function (being super depressed for extended periods of time 
and then having relatively short periods of manic activity).  
Dr. Coleman went on to state "[h]e described the onset of 
his manic depressive disorder as being prior to the visits to 
sick bay on 4/28/57 where the Sick Call Treatment record 
describes the complaint as nervousness and he was given 
Equanil, brand name for meprobamate which is indicated for 
the management of anxiety disorders or for the short-term 
relief of the symptoms of anxiety."  The Board observes that 
Dr. Coleman spoke of the veteran discussing not only 
depressive but also manic symptoms, and that Dr. Coleman 
cited to the April 1957 entry in the veteran's service 
medical record as objective evidence of treatment for anxiety 
in service.  

In his July 2002 report Dr. Shnaider stated that he observed 
an inconsistency in the veteran's statements in that during 
his interview with the veteran, the veteran reported that his 
symptoms began in 1959 but in contrast he reported to Dr. 
Coleman that his symptoms began in the sixties.  Based on 
this, Dr. Shnaider stated that the accuracy of the veteran's 
memory with respect to his symptomatology was highly 
questionable.  Dr. Shnaider said that he did not believe this 
lent any credence to the notion that the patient's 
psychiatric illness began in earnest prior or during military 
service.  On review of the record, the Board can confirm that 
in his February 2000 report Dr. Shnaider said " . . . he 
reports that in 1959 he began experiencing significant mood 
instability. . .."  However, nowhere in Dr. Coleman's June 
2000 report does he state that the veteran reported that his 
symptoms began in the 1960s.  The Board therefore finds that 
Dr. Shnaider's conclusion as to the veteran's credibility is 
without support in the record.  

On further review of Dr. Shnaider's July 2002 report, the 
Board finds Dr. Shnaider's reasoning and conclusions to be 
equivocal, and therefore not dispositive of the issue at 
hand.  Dr. Shnaider stated, "[t]here are no medical records 
available to substantiate the patient's symptomatology prior 
to the sixties and seventies.  Thus, my his best estimate 
[is] that the veteran's current psychiatric disorders had 
their onset in earnest in the early sixties."  (Emphasis 
added.)  Dr. Shnaider went on to say that particularly due to 
lack of evidence of significant psychiatric impairment as 
documented in the veteran's service record as well as lack of 
documentation of significant impairment until the sixties, he 
believed it was not likely that the veteran's current 
psychiatric diagnosis were related to his military service.  
Dr. Shnaider ended that paragraph with the statement that 
"[i]t is just as likely as not that his complaints with 
respect to depression and anxiety while in military service 
are independent of and are not related to the patient's 
current psychiatric diagnosis."  In the paragraph that 
followed, Dr. Shnaider again stated that upon reviewing all 
medical records available, he did not find sufficient 
evidence to indicate that the onset of the veteran's current 
psychiatric diagnoses was prior to 1960.  He stated that he 
continued to believe that the veteran's current bipolar 
disorder and panic attack disorder were unlikely to be 
related to his military service.  

The Board is unable to reconcile Dr. Shnaider's statements.  
Had he said it was more likely than not that the veteran's 
complaints with respect to depression and anxiety while in 
military service are independent of and are not related to 
the veteran's current psychiatric diagnosis, the Board could 
find consistency in his Dr. Shnaider's position.  Considering 
Dr. Shnaider's statements as made, along the with 
inaccuracies and other ambiguities in his reports, leads the 
Board to conclude that it can place only limited weight of 
probative value on his reports.  

Turning to Dr. Abejuela's second report, which is dated in 
August 2002, inaccuracies and misstatements in that document 
lead the Board to the conclusion that it, and his prior 
report, also have only limited weight of probative value.  In 
this regard, in the August 2002 report Dr. Abejuela states 
repeatedly that the veteran was in service from June 1966 to 
August 1969, while the veteran actually had active service 
from June 1956 to August 1959.  This puts in doubt the 
conclusions reached by Dr. Abejuela.  For example, referring 
to his own March 2000 report Dr. Abejuela states "[i]t was 
concluded in March of 2000 that there was no significant 
psychiatric treatment rendered, nor were there documented 
complaints while the veteran was in the navy.  The veteran 
was in the navy between 1966 and 1969.  All of the treatment 
and symptoms in the records were after that.  It was 
concluded that the etiology was not military-related, but a 
condition the veteran had while in the service."  

Dr. Abejuela states that according to Dr. Lapolla, the 
veteran began treatment in early 1970.  Dr. Abejuela went on 
to say that this, again, helped the conclusion that the 
veteran's bipolar disorder and psychiatric illness did not 
start in the military.  The Board has reviewed the multiple 
letters from Dr. Lapolla that are in the file.  They state 
not that the veteran first received psychiatric treatment in 
the 1970, rather they state that Dr. Lapolla started treating 
the veteran in the early 1970s.  The Board notes, in 
addition, that in his April 1991 letter, Dr. Lapolla reported 
that the veteran came to him with a diagnosis of 
schizophrenia.  

An additional example of questionable interpretation by Dr. 
Abejuela is his summary of information from the May 1975 
report from Donald S. Patterson, M.D.  Referring to Dr. 
Patterson's report, Dr. Abejuela said, "the veteran had 
problems from an early age.  The veteran had a cruel parent 
and there was a divorce of the parents when the veteran was 
age 7 or 8.  His mother died after that, and he had problems 
with a very difficult childhood history."  Examination of 
Dr. Patterson's report shows that he did say that the 
veteran's father was an extremely cruel parent and that there 
was a divorce of the parents when the veteran was at the age 
of 7 or 8.  Dr. Patterson then said that the veteran's mother 
died three years ago.  He followed this with the statement 
that at age 12, the veteran was placed away from his mother 
to live with his older brother.  Though not crucial to the 
substance of the veteran's claim, the Board views Dr. 
Abejuela's statement as suggesting that Dr. Patterson 
reported that the veteran's mother died when the veteran was 
a child, while Dr. Patterson in fact was reporting that the 
veteran's mother died 3 years prior to his examination of the 
veteran in May 1975.  

The Board also notes that Dr. Abejuela referred to a 
"psychiatric report by Dr. Freeland which is also reviewed 
and dated 1999."  On review of the record, the Board finds 
only one report from a Dr. Freeland, and it is a report dated 
in 1976, described earlier in this decision.  Dr. Abejuela 
also stated that he reviewed several handwritten notes from 
"Dr. Allen" who was with VA.  Review of the record reveals 
no VA treatment records from a Dr. Allen, but does show 
treatment records signed by a VA physician whose first name 
is Allan.  

Finally, the Board observes that Dr. Abejuela's discussion 
contains ambiguous and conflicting statements.  For example, 
Dr. Abejuela stated that after reviewing all of the available 
additional records, including Dr. Shnaider's February 2000 
report, he still agreed with Dr. Shnaider that the etiology 
and nature of the veteran's mental illness was idiopathic and 
his bipolar disorder started at an early age, as indicated by 
Dr. Lapolla.  Later in the discussion, he said the onset was 
"between 1960s to the early 1970s."  In the following 
paragraph, he stated that he still concluded "it is less 
likely that the veteran's psychiatric disorder is related to 
his military service because "there has been no significant 
psychiatric treatment rendered nor were there any documented 
complaints while the veteran was in the navy."  He next said 
the veteran's bipolar disorder could have been related to his 
problems and childhood history as well as a lot of other 
things other than his military service, and ended the 
paragraph by saying "[i]t is just that the condition may 
have coincided or occurred when the veteran was in the 
service."  In the final paragraph, Dr, Abejuela said "The 
etiology is idiopathic and the onset in the late 1960s to 
1970s."  

Based on the foregoing, the Board finds that the reports from 
Drs. Shnaider and Dr. Abejuela are of limited weight of 
probative value because of inaccuracies, ambiguities and 
equivocal statements detailed above.  The Board interprets 
the statements to express the opinions that the veteran's 
current disorder did not have its onset in service and is not 
causally related to service, though it may have temporally 
coincided with service.  It is the Board's judgment that the 
totality of the other evidence of record is at least in 
equipoise with those opinions.  In this regard, the Board 
notes that after he reviewed the veteran's service medical 
records, Dr. Lapolla, in 1993, stated that the veteran's 
illness became manifest, after enlisting in the navy, aboard 
ship.  He said that much of the veteran's behavior was part 
of this and his emotional reaction to incidents he 
encountered.  While the service medical records document only 
one complaint of nervousness, they also confirm that the 
veteran was assaulted in service.  The history of the onset 
of mood swings in service reported by the veteran over the 
years since service is corroborated by the notarized 
statement of his former brother-in-law who, unlike any 
medical professional, not only had direct contact with the 
veteran after service, but also knew and saw him before and 
during service.  

The Board further observes that the record strongly suggests 
continuity of symptoms, particularly mood swings, including 
periods of anxiety as well as depression, from the year 
following service to the present.  In this regard, the 
veteran has reported treatment for nervousness and a 
diagnosis of schizophrenia from a neuropsychiatrist, Dr. 
Colony, in 1960 and 1961.  The Board recognizes that the 
Court has held the veteran's lay testimony concerning what 
doctors purportedly told him is not competent medical 
evidence. This is because the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  The Board observes, 
however, that the veteran is competent to say that he 
experienced nervousness at that time and to report that he 
took Thorazine prescribed by that physician.  In this regard, 
the Board notes that Thorazine is a psychotropic drug used 
for the management of manifestations of psychotic disorders.  
Baker v. West, 11 Vet. App. 163, 164 (1998); Shockley v. 
West, 11 Vet. App. 208, 211 (1998); Ashley v. Brown, 6 Vet. 
App. 52, 54 (1998).  

The record further includes medical evidence of the diagnosis 
of chronic anxiety state with conversion reaction in October 
1966.  In a November 1966 entry, the physician noted that the 
veteran had a long-standing history of neurotic behavior and 
that his present symptoms represented a continuation of that 
behavior.  Valium was prescribed, and further psychiatric 
consultation was recommended.  Reference at that time to 
prior treatment with Librium, Vitamin B12 and Valium 
indicates at least some treatment between the time the 
veteran was reportedly treated with Thorazine in 1960 and 
1961 and documented treatment in late 1966.  In this regard, 
the Board notes that Librium is indicated in the management 
of anxiety disorder.  Shockley, 11 Vet. App. at 210.  

Later medical records show continuing treatment of the 
veteran's symptoms throughout the 1970s, 1980s, 1990s and 
through to the most recent available treatment records dated 
from 2000 to 2002.  The terminology associated with the 
diagnoses related to these symptoms has varied, including 
schizoaffective disorder, manic-depressive disorder, and 
bipolar disorder with PTSD and most recently bipolar disorder 
with anxiety disorder.  The symptoms reportedly associated 
with these diagnoses, primarily mood swings with depression 
and anxiety, have remained essentially the same over the 
decades starting with the nervousness documented in service 
and mood swings reported by the veteran to have occurred in 
service and confirmed by a lay witness.  Further, medical 
professionals, including Ms. Turner, Dr. Coleman and Dr. 
Deamer have specifically related the veteran's current 
psychiatric disability to the symptoms that were manifest in 
service and which have been shown to be present since then.  

Resolving all doubt in favor of the veteran, the Board finds 
that competent medical evidence relates the veteran's current 
psychiatric disability, variously diagnosed as bipolar 
disorder and anxiety disorder, to his military service 
warranting the conclusion that his bipolar disorder and 
anxiety disorder were incurred in service.  


ORDER

Entitlement to service connection for bipolar disorder and 
anxiety disorder is granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

